DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                             Cross-Reference to Related Applications
2.   This application is a DIV of 16/456,025 06/28/2019 PAT 10943729 which claims benefit of 62/753,228 10/31/2018. 
                                                 Oath/Declaration
3.    The oath/declaration filed on 02/05/2021 is acceptable.
                                 Information Disclosure Statement
4.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 02/05/2021.
                                           Examiner’s Amendment

5.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.

       Authorization for this Examiner’s Amendment was given in the telephone interview with Michael R. Malek on 09/02/2022, the title of the application has been amended as follows:
       -- METHOD OF FORMING ENTANGLED INDUCTOR STRUCTURES --.
       In the specification filed on 02/05/2021, in para [0001], line 2, insert -- PAT 10943729 -- after “June 28, 2019”.
                        Examiner’s Statement of Reasons for Allowance
6.     Claims 1-20 are allowed.
7.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a method for forming an entangled inductor structure, the method comprising wherein the first entangled current carrying node is electrically connected to the third entangled current carrying node, wherein the second entangled current carrying node is electrically connected to the third entangled current carrying node and the fourth entangled current carrying node; and forming a second entangled current carrying structure from among the plurality of entangled current carrying structures onto a second semiconductor substrate from among the plurality of semiconductor substrates, the second entangled current carrying structure including a second plurality of entangled current carrying nodes; and connecting the first entangled current carrying structure to the second entangled current carrying structure to form the entangled inductor structure, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-7 are directly or indirectly depend on the independent claim 1.

       None of the prior art teaches a method for forming an entangled inductor structure,
the method comprising connecting the first entangled current carrying node to the third entangled current carrying node; and connecting the second entangled current carrying node to the third entangled current carrying node and the fourth entangled current carrying node to form the first entangled current carrying structure; forming a second entangled current carrying structure from among the plurality of entangled current carrying structures onto a second semiconductor substrate from among the plurality of semiconductor substrates; and connecting the first entangled current carrying structure to the second entangled current carrying structure to form the entangled inductor structure, in combinations with the other steps as cited in the independent claim 8.
        Claims 9-14 are directly or indirectly depend on the independent claim 8.

       None of the prior art teaches a method for forming an entangled inductor structure, 
the method comprising the forming the second entangled current carrying structure comprising: forming a fifth entangled current carrying node, a sixth entangled current carrying node, a seventh entangled current carrying node, and an eighth entangled current carrying node from among the second plurality of entangled current carrying nodes onto the second semiconductor substrate; and connecting the fourth entangled current carrying node to the fifth entangled current carrying node to form the entangled inductor structure, in combinations with the other steps as cited in the independent claim 15.
        Claims 16-20 are directly or indirectly depend on the independent claim 15.   
                                                         Cited Prior Arts
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Shastri et al. (U.S. Publication No. 2008/0001186A1), Wang (U.S. Publication No. 2005/0190035 A1), and Kireev (U.S. Publication No. 2011/0248811 A1).
                                                             Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892